Title: To George Washington from Major General Lafayette, 7 January 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


  
    dear General
    on board of the alliance 7th january 1779
  
This letter will be delivered to your excellency by Mister Nevill my aid de Camp whom I beg you to favor with a leave of absence for joining me in france—Besides the affection I have for that gentleman, I also think his voyage may forward the public good as he will be intrusted with those dispatches Congress are going to Send—may I beg you, my dear general, to hurry theyr expedition, and let us hear Soon from you upon public Business—the necessity of not loosing time is very obvious. I also intreat your friendship Not to forget writing to me, and if you grant the leave I Sollicit for Mister Nevill his arrival with letters from you will make me extremely happy. that gentleman’s father wanted him to Cross over with me but there was no Room in the fregatte and I engag’d those I Could dispose off. with the highest Respect I have the honor to be Your excellency’s Most obedient humble Servant

  lafayette

 